_____________

                          No. 95-1629EM
                          _____________

WPNT, Inc.,                     *
                                *
               Appellee,        *
                                *   Appeal from the United States
     v.                         *   District Court for the Eastern
                                *   District of Missouri.
Evergreen Media Corporation of *
Washington, D.C.,               *   [UNPUBLISHED]
                                *
               Appellant.       *
                          _____________

                  Submitted:   December 14, 1995

                      Filed: January 4, 1996
                          _____________

Before FAGG, GARTH,* and WOLLMAN, Circuit Judges.
                          _____________


PER CURIAM.


     Evergreen Media Corporation of Washington, D.C. (Evergreen
Media) appeals from an adverse jury verdict in this diversity
action.   Evergreen Media contends the district court committed
error in excluding evidence Evergreen Media asserts was essential
to its defense. Evergreen Media also contends the evidence was
insufficient to support the jury's award.


     We believe this case was well tried in the district court. We
conclude, however, the issues do not warrant a comprehensive
opinion.   Having carefully considered the record, briefs, and
parties' arguments, we find no reversible error of law and are




     *The HONORABLE LEONARD I. GARTH, United States Circuit
     Judge for the United States Court of Appeals for the
     Third Circuit, sitting by designation.
satisfied the record supports the verdict.   We thus affirm.   See
8th Cir. R. 47B.


    A true copy.


         Attest:


              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-